UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-7821



In Re: CYRUS JONATHAN GEORGE,

                                                          Petitioner.




          On Petition for Writ of Mandamus.    (CA-90-78)


Submitted:   January 16, 2003             Decided:   January 27, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Cyrus Jonathan George, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cyrus Jonathan George petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his motion

to alter or amend the judgment in his criminal case.              He seeks an

order   from   this    court    directing   the    district   court     to    act.

Although we find that mandamus relief is not warranted because the

delay is not unreasonable, we deny the mandamus petition without

prejudice   to   the   filing    of   another     mandamus   petition    if    the

district court does not act expeditiously.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                              PETITION DENIED




                                       2